DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Support for the amendments to claims 1, 4, 12, 14-18, 23, and 25 and newly added claims 29-45 can be found in the originally filed claims and in Applicant’s specification at pages 20-30.
The amendments to the claims have been entered.
	
Response to Arguments
Applicant’s arguments, see Remarks Page 17, filed 08/15/2022, with respect to the claim rejection under 35 U.S.C. 112 has been fully considered. The claim rejection under 35 U.S.C. 112 has been withdrawn in light of the cancellation of the claim.
Applicant’s arguments with respect to the claims rejections under 35 U.S.C. 103 have been considered but are moot due to the amendment to the claims.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner has amended claim 5 to recite: “The system according to claim 4, wherein the system comprises one or more solid-oxide electrolyser mode heat exchangers upstream and downstream of the steam generator for allowing the water at the inlet of the system to be preheated and the pressurized steam entering the reversible electrolyser to be superheated, respectively, by means of the hydrogen and oxygen streams leaving the reversible electrolyser.”
This Examiner’s Amendment was authorized by Applicant’s Attorney Justin D. Care during a telephone call on 08/31/2022.
	
Election/Restrictions
Claims 21-25 which were previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Groups I and II, as set forth in the Office action mailed on 08/07/2020, is hereby withdrawn and claims 21-26 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-9, 12, 14-18, 21-25, and 29-45 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of claims 1-9, 12, 14-18, 21-25, and 29-45.
Independent claim 1 has been amended to recite “a primary air circuit comprising: - a first heat exchanger, - a heat recovery element comprising a second heat exchanger, and - a third heat exchanger, intended to: (1) cool a total stream mixed by a mixer suitable for mixing an air stream by means of a compressed air stream; and (2) preheat the compressed air stream by means of the total stream mixed by the mixer suitable for mixing the air stream to form an air stream entering the reversible electrolyser, and - a cooling device configured to cool an air stream leaving the third heat exchanger when the system is configured to operate in solid-oxide fuel cell mode and is a compressed air recirculation system”.
This amendment is the subject matter of previous claim 18, and as previously recited in the Non-Final rejection dated 02/18/2022 (“Non-Final Rejection”) on Pages 20-22:
 “Prior art McElroy discloses a first heat exchanger that preheats an air stream entering the reversible electrolyser by means of an air stream leaving the reversible electrolyser and a second heat exchanger that recovers high-temperature heat coming from the air stream leaving the reversible electrolyser by means of at least one heat transfer fluid. 
As Applicant correctly and convincingly states on Remarks pages 14-16, filed 12/10/2021, this limitation both structurally and functionally differentiates the third heat exchanger from the cooling device. Further, the amendments structurally and functionally differentiate a third heat exchanger and cooling device from a first heat exchanger and second heat exchanger disclosed by McElroy.
Prior art Ghezel-Ayagh and Halter do not teach a third heat exchanger and cooling device structurally and functionally configured as recited by claim 1, and there is no motivation to modify McElroy, Ghezel-Ayagh, or Halter in order to add, to the primary air circuit of the system of McElroy when the reversible electrolyser is configured to operate in a solid-oxide fuel cell mode, a third heat exchanger and a cooling device, as set forth in claim 18, as the system already contains two heat exchangers that function to preheat an air stream entering the reversible electrolyser by means of an air stream leaving the reversible electrolyser and recover high-temperature heat coming from the air stream leaving the reversible electrolyser by means of at least one heat transfer fluid.” 
Therefore, the references fails to teach or suggest the particulars of independent claim 1 and it’s not obvious to modify these teachings to give the instant claimed invention. Thus none of the prior art of record appears to teach, suggest, or render obvious the invention of independent claim 1. Since claims 2-9, 12, 14-18, and 21-25 depend on claim 1, they are allowable for the same reason.

Independent claim 29 recites the limitation “a cooling circuit comprising: - a first heat exchanger, - a heat recovery element comprising a second heat exchanger, - a third heat exchanger, intended to: (1) cool a hot stream leaving the second heat exchanger by means of a compressed fluid stream; and (2) preheat the compressed fluid stream by means of the hot stream leaving the second heat exchanger to form an air stream entering the reversible electrolyser; and - a cooling device, intended to cool a stream leaving the third heat exchanger, when the system is configured to operate in solid-oxide fuel cell mode and is a compressed air recirculation system”.
This new claim contains the subject matter of previous claim 20, and as previously recited in the Non-Final Rejection on Pages 22-23:
 “Previously cited McElroy was modified by previously cited Nitta which taught a second heat exchanger intended to recover heat coming from a hot stream leading a reversible electrolyser by means of at least one heat transfer fluid. Nitta taught a heat exchanger and a cooling device intended to cool the hot stream leaving the heat exchanger. 
As Applicant correctly and convincingly states on Remarks pages 16-17, filed 12/10/2021, the amendments to claim 20 both structurally and functionally differentiated the third heat exchanger from the cooling device. Further, the heat exchangers of Nitta accommodate two streams and operate by transferring heat from one to another, whereas the cooling device is configured to only accommodate one air stream.
Previously cited McElroy, Laurencin, and Nitta do not teach a third heat exchanger and cooling device structurally and functionally configured as recited by claim 18, and there is no motivation to modify McElroy, Laurencin, or Nitta in order to add, to the cooling circuit of the system of McElroy when the reversible electrolyser is configured to operate in a solid-oxide fuel cell mode, a first heat exchanger, a third heat exchanger and a cooling device, as set forth in claim 20. ” 
Therefore, the references fails to teach or suggest the particulars of the independent claim 29 and it’s not obvious to modify these teachings to give the instant claimed invention. Thus none of the prior art of the record appears to teach, suggest, or render obvious the invention of independent claim 29. Since claims 30-45 depend on claim 29, they are allowable for the same reason.


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729